                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CHRISTINA HAEGELE,

        Plaintiff,

v.                                        Case No. 8:19-cv-2750-T-33CPT

GRADY JUDD, et al.,

     Defendants.
______________________________/

                                 ORDER

        This matter comes before the Court upon consideration of

Defendant Sheriff Grady Judd’s Motion to Dismiss Amended

Complaint (Doc. # 30) and Defendants Reginald Green and Joseph

Hicks’ Motion to Dismiss Amended Complaint (Doc. # 31), both

filed    on   January   27,   2020.       Plaintiff   Christina   Haegele,

individually and as personal representative of the estate of

Chance Haegele, responded on February 10, 2020. (Doc. ## 35-

36). Defendants replied on February 25, 2020. (Doc. ## 39,

41). For the reasons that follow, the Motions are granted in

part and denied in part.

I.      Background

        This is a Section 1983 and wrongful death case filed by

Christina Haegele, as personal representative of the estate

of her deceased son, Chance Haegele, who was shot and killed



                                      1
by two Polk County Sheriff deputies near his home on March

20, 2018. (Doc. # 22). Chance, who was twenty years old and

lived with his mother at the time of the shooting, suffered

from serious health issues caused by type I diabetes. (Id. at

3).   He   also   suffered   from   “bipolar   disorder,   psychosis,

schizophrenia, ADHD, anxiety, paranoia, alcohol abuse and

adjustment disorder, cannabis abuse, and severe depression.”

(Id.).

      Haegele alleges that Chance’s physical and mental health

issues were well-known to Sheriff Judd, who interacted with

Chance pursuant to the Baker Act or Marchman Act on at least

11 occasions before the March 20, 2018 incident. (Id. at 4).

Haegele further alleges that, although Chance experienced

suicidal ideations and thus potentially posed a threat of

harm to himself, he was never found to be a threat to others.

(Id.). According to Haegele, Defendants had ample notice that

Chance (i) was suffering from mental health issues, (ii) had

no history of violent or aggressive behavior toward law

enforcement, and (iii) had no criminal history. (Id.).

      On March 20, 2018, Deputies Green and Hicks responded to

a call from Chance’s mother requesting assistance and seeking

to possibly Baker Act Chance. (Id. at 3, 8). The deputies

allegedly knew that Chance had an unloaded shotgun, and that


                                    2
he did not have access to ammunition. (Id. at 8-9). Haegele

alleges that Green and Hicks found Chance in an area near his

home. (Id. at 9). Although Green and Hicks claim that Chance

was facing them with the shotgun in his hands, the autopsy

report indicates that most shots entered Chance through his

back. (Id. at 10). This means he would have been facing away

from the deputies when they shot him. (Id.). According to the

autopsy report, of the seventeen shots fired at Chance, nine

hit him, and only one of those nine entered through the front

of his body. (Id. at 10-11).

     Haegele   alleges   that,   in   statements   to   the   media,

Sheriff Judd spun the wrongful acts of the deputies in a

manner that was inconsistent with the physical evidence and

riddled with inaccuracies. (Id. at 13).

     Haegele   cites   Sheriff   Judd’s   past   statements   in   an

effort to demonstrate a culture of excessive force. (Id.).

For example, Sheriff Judd has stated that his office does not

choose to shoot people, but “if you choose for us to shoot at

you, we’re gonna shoot at you . . . a lot,” and “shoot them

. . . shoot them a lot until the threat’s neutralized.” (Id.).

Haegele alleges that Sheriff Judd’s comments “have created a

culture” within the Sheriff’s Office where “excessive use of

force is not only tolerated, it is celebrated.” (Id. at 14).


                                 3
She further alleges that the Sheriff’s Office failed to

conduct a sufficient investigation of the shooting in order

to protect Hicks and Green. (Id. at 12-13).

       In her amended complaint, Haegele sues Sheriff Judd in

his official capacity as the Sheriff of Polk County and the

individual deputies, Green and Hicks, for thirteen causes of

action:    wrongful     death    against       Sheriff     Judd       (Count    I);

wrongful death against the deputies (Count II); wrongful

death (manslaughter [Florida Statute] Section 782.07) against

Sheriff     Judd   (Count     III);     wrongful       death     (manslaughter

Section    782.07)    against     the       deputies    (Count    IV);    Fourth

Amendment    excessive      force     in     violation     of    Section       1983

against Sheriff Judd (Count V); Fourth Amendment excessive

force in violation of Section 1983 against the deputies (Count

VI);   Fourteenth      Amendment      substantive        due    process    claim

against     Sheriff    Judd     (Count       VII);     Fourteenth      Amendment

substantive due process claim against the deputies (Count

VIII); negligent hiring against Sheriff Judd (Count IX);

negligent retention against Sheriff Judd (Count X); negligent

training     against     Sheriff        Judd     (Count        XI);    negligent

supervision against Sheriff Judd (Count XII); and negligence

against Sheriff Judd (Count XIII). (Id. at 14-30).




                                        4
      Sheriff Judd, Green, and Hicks now seek dismissal of the

amended complaint. (Doc. ## 30, 31). Haegele has responded

(Doc. ## 35, 36), and Sheriff Judd and the deputies have

replied. (Doc. ## 39, 41). The Motions are ripe for review.

II.   Legal Standard

      On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and   construes   them   in   the   light   most   favorable   to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262 (11th Cir. 2004). Further, the Court favors the plaintiff

with all reasonable inferences from the allegations in the

complaint. Stephens v. Dep’t of Health & Human Servs., 901

F.2d 1571, 1573 (11th Cir. 1990). But,

      [w]hile a complaint attacked by a Rule 12(b)(6)
      motion to dismiss does not need detailed factual
      allegations, a plaintiff’s obligation to provide
      the grounds of his entitlement to relief requires
      more than labels and conclusions, and a formulaic
      recitation of the elements of a cause of action
      will not do. Factual allegations must be enough to
      raise a right to relief above the speculative
      level.
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its




                                    5
consideration to well-pleaded factual allegations, documents

central    to   or    referenced      in     the    complaint,       and   matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

III. Analysis

      A.     Agreed Dismissal of Certain Counts

      In her responses, Haegele                  “withdraws”    seven      counts:

Counts     VII-XIII.    (Doc.     #     35   at    18;   Doc.    #    36   at   5).

Accordingly, the Court dismisses Counts VII, VIII, IX, X, XI,

XII, and XIII.

      B.     Shotgun Complaint

      Green and Hicks argue that the amended complaint is a

shotgun pleading because the remaining claims against them —

Counts II, IV, and VI — lump them together. (Doc. # 31 at 4).

The   Eleventh       Circuit    has     identified       four   categories       of

shotgun complaints, including those that “assert multiple

claims against multiple defendants without specifying which

of the defendants are responsible for which acts or omissions,

or which of the defendants the claim is brought against.”

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313,

1322-23     (11th     Cir.     2015).      The     amended   complaint      falls

squarely into this category.




                                         6
     Because the remaining counts against Hicks and Green

impermissibly     lump    them    together          and    fail        to    allege

separately what each deputy supposedly did, these counts must

be   dismissed.     Rather    than        dismiss    the    entire          amended

complaint, the Court dismisses Counts II, IV, and VI with

leave to amend the pleading defect.

     C.     Wrongful Death Claims Against Sheriff Judd

     Because    Haegele      concedes       that    she    may    only        pursue

wrongful    death    claims      in       her      capacity       as        personal

representative of her son’s estate, (Doc. # 35 at 10; Doc. #

36 at 4), the remaining wrongful death claims, Counts I and

III against Sheriff Judd, are dismissed to the extent Haegele

asserts them in her personal capacity.

     Additionally, the Court agrees with Sheriff Judd that

Count III — a claim premised on violation of the criminal

manslaughter statute — must be dismissed. Haegele has not

cited     any   authority      establishing          that        the        criminal

manslaughter statute — Florida Statute § 782.07 — creates a

private right of action separate from a traditional wrongful

death claim. Where, as here, “a criminal remedy is available,

and no civil remedy is assigned, it is not assumed that a

civil remedy exists.” Morrison v. Morgan Stanley Props., No.

06-80751CIV, 2007 WL 2316495, at *10 (S.D. Fla. Aug. 9, 2007);


                                      7
see also Featherstone v. AT&T, No. 3:17CV837-MCR-HTC, 2019 WL

5460198, at *3 (N.D. Fla. Sept. 24, 2019)(“[T]he criminal

statutes referenced in Count 2 do not provide Plaintiff with

a private cause of action. Chapter 784 of the Florida Statutes

encompasses criminal statutes related to assault, battery and

culpable negligence, Chapter 817 identifies crimes related to

fraudulent    practices   and    Chapter       836    identifies    crimes

related to defamation, libel, threatening letters and similar

offenses. Criminal statutes, however, do not generally create

an independent cause of action for damages. Because these

criminal statutes do not provide a private right of action

under Florida law, Count 2 should be dismissed.” (citations

omitted)), adopted by, No. 3:17CV837-MCR-HTC, 2019 WL 5457997

(N.D. Fla. Oct. 24, 2019).

     Haegele mistakenly contends that Section 95.11(10), Fla.

Stat., creates an independent civil cause of action for

violation of criminal manslaughter or murder statutes. That

provision    says   nothing   about        private    rights   of   action.

Instead,    it   “extend[s]     the       statute    of   limitations   for

wrongful death claims based on the criminal acts of murder or

manslaughter.” Pinares v. United Techs. Corp., No. 10-80883-

CIV, 2018 WL 10502426, at *6 (S.D. Fla. Nov. 14, 2018); see

Fla. Stat. § 95.11(10)(“Notwithstanding paragraph (4)(d), an


                                      8
action for wrongful death seeking damages authorized under s.

768.21 brought against a natural person for an intentional

tort resulting in death from acts described in s. 782.04 or

s. 782.07 may be commenced at any time. This subsection shall

not be construed to require an arrest, the filing of formal

criminal charges, or a conviction for a violation of s. 782.04

or s. 782.07 as a condition for filing a civil action.”).

        Because Section 95.11(10) does not create a private

right of action derived from the manslaughter statute that is

separate from a traditional wrongful death claim, Haegele may

assert only one wrongful death claim against each Defendant

and Count III must be dismissed. As the Court has dismissed

Count III, Sheriff Judd’s alternate motion to strike this

count as duplicative of the other wrongful death claim, Count

I, is denied as moot. (Doc. # 30 at 14; Doc. # 31 at 15).

        Haegele has, however, adequately alleged her traditional

wrongful death claim against Sheriff Judd (Count I). Sheriff

Judd argues that this count is “inconsistent” because (i) it

alleges he acted “intentionally, recklessly, or negligently,”

and (ii) it alleges that the deputies “were acting within the

scope    of   their   employment,”       while   Count   II   against   the

deputies alleges that the deputies “were acting outside the

scope of their employment.” (Doc. # 30 at 4-6; Doc. # 31 at


                                     9
5-6). But “Rule 8(d) of the Federal Rules of Civil Procedure

expressly    permits      the   pleading    of   both   alternative   and

inconsistent claims.” United Techs. Corp. v. Mazer, 556 F.3d

1260, 1273 (11th Cir. 2009). Count I is explicitly pled in

the   alternative     and   permissibly     alleges     that   Defendants

caused     Chance’s    death      “intentionally,       recklessly,    or

negligently.” (Doc. # 22 at 14-15).

      Thus, Haegele has at least stated a claim that Sheriff

Judd is liable for wrongful death based on the deputies’

negligent or reckless conduct. Accordingly, the Court will

not dismiss Count I against Sheriff Judd as inconsistent. Nor

will the Court find that Sheriff Judd is immune from suit

based on the deputies’ acting outside the course and scope of

their employment.

      D.    Section 1983 against Sheriff Judd

      In Count V, Haegele alleges that Sheriff Judd “is an

official with final policymaking authority and is responsible

for hiring, training, and supervising [his] law enforcement

officers    and,   when     necessary,     for   investigating    alleged

wrongdoing by employees and imposing discipline and/or taking

other corrective action.” (Doc. # 22 at 17-18). Sheriff Judd

allegedly “not only failed to investigate the wrongdoing of

its employees/agents but covered up their unconstitutional


                                    10
actions.” (Id. at 18). He “failed to implement adequate

procedures to investigate constitutional violations by its

officers and to impose discipline on its officers when they

engage   in    constitutional        violations.”        (Id.   at    17).

Additionally, the amended complaint alleges Sheriff Judd “had

a custom and practice of unconstitutional practices by its

employees/agents using excessive force against persons like”

Chance. (Id. at 18). Finally, Sheriff Judd allegedly “after

notice   of   the   constitutional     violations    alleged     herein,

officially    sanctioned    and/or    ratified    these     actions   and

refused to discipline its officers, employees and agents,

which sanction and/or ratification established a policy, by

a final policymaker, that directly or indirectly resulted in

the violation of [Chance’s] constitutional rights.” (Id.).

     Only two allegations are required to state a cause of

action under 42 U.S.C. § 1983. “First, the Plaintiff must

allege that some person has deprived him of a federal right.

Second, he must allege that the person who has deprived him

of that right acted under color of state or territorial law.”

Gomez v. Toledo, 446 U.S. 635, 640 (1980).

     According to the Supreme Court’s holding in Monell v.

Department of Social Services, 436 U.S. 658, 690 (1978),

municipalities      are   “persons”     subject     to    Section     1983


                                 11
liability. However, municipalities may be held liable only

where “action pursuant to official municipal policy of some

nature   caused      a      constitutional      tort.”       Id.     at      691.

Municipalities cannot be held liable for employees’ conduct

under a theory of respondeat superior. Samples v. City of

Atlanta, 846 F.2d 1328, 1333 (11th Cir. 1988); see also

Monell, 436 U.S. at 691.

      To state a Monell claim, a plaintiff must allege facts

showing: “(1) that his constitutional rights were violated;

(2)   that   the   municipality       had   a   custom      or   policy     that

constituted deliberate indifference to that constitutional

right;   and   (3)    that     the    policy    or   custom        caused    the

violation.” McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir.

2004).

      “A policy is a decision that is officially adopted by

the municipality, or created by an official of such rank that

he or she could be said to be acting on behalf of the

municipality.” Sewell v. Town of Lake Hamilton, 117 F.3d 488,

489 (11th Cir. 1997). Locating a “policy” ensures that the

governmental       entity     is     only   held     liable        for      those

constitutional      deprivations      resulting      from    its     decision-

makers or of those officials whose acts may fairly be said to

be those of the entity. Bd. of Cty. Comm’rs of Bryan Cty. v.


                                      12
Brown, 520 U.S. 397, 403–04 (1997)(citing Monell, 436 U.S. at

694).

        However,     “[b]ecause     a    county   rarely    will      have   an

officially-adopted        policy        of   permitting      a   particular

constitutional violation, most plaintiffs . . . must show

that the county has a custom or practice of permitting it and

that the county’s custom or practice is the moving force

behind       the   constitutional       violation.”   Grech      v.    Clayton

County, 335 F.3d 1326, 1330 (11th Cir. 2003)(alterations and

internal quotation marks omitted). “A custom is a practice

that is so settled and permanent that it takes on the force

of law.” Sewell, 117 F.3d at 489. To establish the existence

of a custom, the plaintiff must show a “longstanding and

widespread practice.” Craig v. Floyd County, 643 F.3d 1306,

1310 (11th Cir. 2011)(quotation marks omitted). Thus, “[a]

single incident of a constitutional violation is insufficient

to prove a policy or custom even when the incident involves

several employees of the municipality.” Id. at 1311.

        In   addition,   because        municipalities     cannot     be   held

liable under respondeat superior, there must be a direct

causal link between a municipal policy or custom and the

alleged constitutional deprivation. Snow ex rel. Snow v. City

of Citronelle, 420 F.3d 1262, 1271 (11th Cir. 2005) (citing


                                        13
City of Canton v. Harris, 489 U.S. 378, 385 (1989)). The

Supreme Court has explained that the custom or policy must be

the “moving force” behind the constitutional deprivation for

there to be sufficient causation. Monell, 436 U.S. at 694.

      Here,     the    amended   complaint       plausibly     pleads   a

constitutional violation: that Hicks and Green used excessive

force on Chance Haegele in violation of his Fourth Amendment

rights by shooting him in the back multiple times. Therefore,

the issue is whether Haegele has sufficiently alleged a custom

or policy perpetuated by Sheriff Judd.

      First, Haegele attempts to proceed under the theory that

Sheriff Judd maintained a custom or policy of excessive force,

which caused the shooting death of Chance. (Doc. # 22 at 18).

In   support,    Haegele    relies    on   Sheriff    Judd’s    frequent

comments to the media made after various shootings, which

fostered a culture of celebrating excessive force within the

Sheriff’s Office. In reply, Sheriff Judd highlights that

Haegele   has    not    presented     evidence    about   other    prior

incidents of excessive force by other deputies and suggests

that such failure precludes a finding of a policy or custom.

(Doc. # 41 at 5-6).

      While Sheriff Judd’s point is well taken, his argument

is more appropriate at the summary judgment stage after


                                     14
Haegele has had the opportunity for discovery. See Holder v.

Gualtieri, No. 8:14-cv-3052-T-33JSS, 2015 WL 4079844, at *4

(M.D. Fla. July 6, 2015)(“As the existence of such a custom

is largely a fact-based issue, the Sheriff’s arguments would

be better suited at the summary judgment stage when Holder

has been afforded additional discovery.”).

        Viewing the allegations in the light most favorable to

Haegele, Haegele has sufficiently pled the existence of a

policy or custom of excessive force within the Sheriff’s

Office. Cf. Buckley v. Barbour Cty., Ala., 624 F. Supp. 2d

1335, 1343–44 (M.D. Ala. 2008)(“But even if a policy or custom

which        is    not   unconstitutional   on   its   face   requires

‘considerably more proof than the single incident’ to infer

a policy or custom, the County’s argument is more appropriate

at the summary judgment stage. The allegations blaming the

County’s wider practice or custom to forego training, thus,

amount to more than speculation, and the [Section] 1983 claim

against the County will survive a motion to dismiss.”). Thus,

Sheriff Judd’s Motion is denied as to Count V.

        E.        Motions to Strike

        Embedded at the end of each motion to dismiss, Defendants

additionally seek to strike the wrongful death claims brought

under the manslaughter statute, as well as Haegele’s claims


                                      15
for equitable and injunctive relief, special damages, and

punitive damages. (Doc. # 30 at 14-16; Doc. # 31 at 15-17).

        Again, the Court has already dismissed the wrongful

death     claims   allegedly     brought      under    the   criminal

manslaughter statute. So, the motions to strike are denied as

moot on that point.

        Regarding the requested damages and other relief, the

Court is not persuaded by Defendants’ argument, which is

devoid of citation to case law. Without               the support of

relevant    authority,   the   Court   will   not   strike   Haegele’s

requests for equitable or injunctive relief or various types

of damages.

        Accordingly, it is now

        ORDERED, ADJUDGED, and DECREED:

(1)     Defendant Sheriff Grady Judd’s Motion to Dismiss Amended

        Complaint (Doc. # 30) is GRANTED IN PART AND DENIED IN

        PART.

(2)     Defendants Reginald Green and Joseph Hicks’ Motion to

        Dismiss Amended Complaint (Doc. # 31) is GRANTED IN PART

        AND DENIED IN PART.

(3)     Counts II, III, IV, VI, VII, VIII, IX, X, XI, XII, and

        XIII are DISMISSED. Count I is DISMISSED to the extent

        it was brought by Haegele individually.


                                 16
(4)   Haegele may file a second amended complaint that is

      consistent with this Order within 14 days.

      DONE and ORDERED in Chambers in Tampa, Florida, this

2nd day of April, 2020.




                              17
